Jenkins, P. J.
Plaintiff in error suffered an injury in the course of his employment. As shown by the bill of exceptions, under an agreement between the parties compensation for total disability was paid for thirty weeks. Further payments were refused, and a claim was filed with the industrial commission. On the hearing the sole commissioner found that the claimant then had no disability which resulted from the previous accident, and denied further compensation. This award was approved by the full commission on review, and was affirmed by the judge of the superior court on appeal. To the latter ruling exceiition is taken. Held:
1. The findings of fact of the - industrial commission, if supported by any evidence, are conclusive and binding on the courts. U. S. Fidelity & Guaranty Co. v. Price, 38 Ga. App. 346 (144 S. E. 146), and cit.
2. Assuming, without deciding', that the previous “settlement between the parties” amounted to an adjudication that the disability on account of which compensation was paid arose out of and in the course of the employment, so as to leave open for inquiry only the physical condition of the claimant at the time of the hearing in which the instant award was made (South v. Indemnity Ins. Co., 39 Ga. App. 47 (3), 146 S. E. 45), the evidence presented a disputed issue of fact as to whether the accident any longer contributed to the continuance of the arthritis which the commission was authorized to find constituted the claimant’s only disability. Since the commission found against the claimant upon this issue, and the finding is supported by some evidence, this court is .without power to set the award aside.

Judgment affirmed.


Stephens and Bell, JJ., concur.